DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 12/31/19. Claims 1-20 are pending in the instant application. Claims 1, 18 and 20 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/12/2020 and 10/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160275341 A1) in combination with Zivkovic et al. (US 9916531 B1).
Regarding Claim 1: Li discloses a face image retrieval method, applied to a photographing apparatus (Refer to Figure 1 and  para [028]; “. The illustrated environment 100 includes an image capture device 102, a computing device 104, and a character animator system 106. The image capture device 102 is communicatively coupled to the computing device 104 in any suitable manner, to provide one or more images to the computing device 104 for training or recognition and classification.”) the method comprising: obtaining to-be-retrieved face information corresponding to a to-be-retrieved image (Refer to para [034]; “FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for facial expression capture for character animation. Frames of video of an actor's performance, including facial expressions, are captured and provided as input images 202 to the facial expression classifier module 112.”) by a convolutional neural network (Refer to para [031 and 054]; “FIG. 5, for example, illustrates a CNN 502 that is configured for recognition of the set of six canonical facial expressions.”) the convolutional neural network being configured with corresponding convolution calculation configuration information by a processor (Refer to para [036]; “the feature extraction module 208 is configured to extract customized facial expressions and the deep convoluted neural network module 210 is configured to extract canonical facial expressions from the input images 202.”) the convolutional neural network comprising at least one convolutional layer (Refer to para [052]; “In implementations, the deep convoluted neural network module 210 is configured for facial expression recognition using multiple convolutional layers and max-pooling 



Zivkovic teaches quantization of convolutional neural networks wherein the convolution calculation configuration information comprising a data bit width value corresponding to each convolutional layer in the convolutional neural network (Refer to column 5, line 17; “The present techniques use quantization to find a data representation and bit width that makes optimal use of the available bit width of the accumulator.”) and the to-be-retrieved image comprising at least one face region (Refer to column 8, line 16; “The best performance or recognition may be determined based on the accuracy of the CNN solution when ran on a dataset. For example, the best performance or recognition may be determined based on the accuracy of the facial recognition from the quantized CNN.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Li by adding a processor for evaluating quantization level combinations as taught by Zivkovic.

The suggestion/motivation for combining the teachings of Li and Zivkovic would have been in order to enhance “existing embedded DSPs which are not specifically designed for CNN inference quite efficiently based on the quantization techniques…” (at column 5, line 17, Zivkovic). 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Zivkovic in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 18: Li discloses photographing apparatus (Refer to Figure 1 and  para [028]; “. The illustrated environment 100 includes an image capture device 102, a computing device 104, and a character animator system 106. The image capture device 102 is communicatively coupled to the computing device 104 in any suitable manner, to provide one or more images to the computing device 104 for training or recognition and classification.”) comprising: a memory storing processor-executable instructions (Refer to para [031]; “The computing device 104 is shown as having a processing system 108 that may include one or more processing devices (e.g., processors) and one or more computer-readable storage memories 110.”) and a processor arranged to execute the stored processor-executable instructions to perform (Refer to para [031]; “The computing device 104 is shown as having a processing system 108 that may include one or more processing devices (e.g., processors) and one or more computer-readable storage memories 110.”): obtaining to-be-retrieved face information corresponding to a to-be-retrieved image (Refer to para [034]; “FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for facial expression capture for character animation. Frames of video of an actor's performance, including facial expressions, are captured and provided as input images 202 to the facial expression classifier module 112.”) by a convolutional neural network (Refer to para [031 and 054]; “FIG. 5, for example, illustrates a CNN 502 that is configured for recognition of the set of six canonical facial expressions.”) the convolutional neural network being configured with corresponding convolution calculation configuration information by a processor (Refer to para [036]; “the feature extraction module 208 is configured to extract customized facial expressions and the deep convoluted neural network module 210 is configured to extract canonical facial expressions from the input images 202.”) the convolutional neural network comprising at least one convolutional layer (Refer to para [052]; “In implementations, the deep convoluted neural network module 210 is configured for facial expression recognition using multiple convolutional layers and max-pooling layers, followed by several fully connected layers.”) and searching a database for matched preset face image information that matches 

Li does not expressly disclose a data bit width value corresponding to each convolutional layer in the convolutional neural network.


Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Li by adding a processor for evaluating quantization level combinations as taught by Zivkovic.

The suggestion/motivation for combining the teachings of Li and Zivkovic would have been in order to enhance “existing embedded DSPs which are not specifically designed for CNN inference quite efficiently based on the quantization techniques…” (at column 5, line 17, Zivkovic). 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Zivkovic in order to obtain the specified claimed elements of Claim 18. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 19: Li discloses face image retrieval system, provided with the photographing apparatus according to claim 18 (Refer to para [002]; “In one or more implementations, facial key points are identified in a series of images. Each image, in the series of images is normalized, from 

Regarding Claim 20: Li discloses non-transitory computer storage medium having stored thereon computer-readable instructions that (Refer to para [031]; “The computing device 104 is shown as having a processing system 108 that may include one or more processing devices (e.g., processors) and one or more computer-readable storage memories 110.”) when executed by a processor, cause the processor to implement operations of a face image retrieval method (Refer to Figure 1 and  para [028]; “. The illustrated environment 100 includes an image capture device 102, a computing device 104, and a character animator system 106. The image capture device 102 is communicatively coupled to the computing device 104 in any suitable manner, to provide one or more images to the computing device 104 for training or recognition and classification.”) the method comprising: obtaining to-be-retrieved face information corresponding to a to-be-retrieved image (Refer to para [034]; “FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for facial expression capture for character animation. Frames of video of an actor's performance, including facial expressions, are captured and provided as input images 202 to the facial expression classifier module 112.”) by a convolutional neural network (Refer to para [031 and 054]; “FIG. 5, for example, illustrates a CNN 502 that is configured for recognition of the set of six canonical facial expressions.”) the convolutional neural network being configured with corresponding convolution calculation configuration information by a processor (Refer to para [036]; “the feature extraction module 208 is configured to extract customized facial expressions and the deep convoluted neural network module 210 is configured to extract canonical facial expressions from the input images 202.”) the convolutional neural network comprising at least one convolutional layer (Refer to para [052]; “In implementations, the deep convoluted neural network module 210 is configured for facial expression 



Zivkovic teaches quantization of convolutional neural networks wherein the convolution calculation configuration information comprising a data bit width value corresponding to each convolutional layer in the convolutional neural network (Refer to column 5, line 17; “The present techniques use quantization to find a data representation and bit width that makes optimal use of the available bit width of the accumulator.”) and the to-be-retrieved image comprising at least one face region (Refer to column 8, line 16; “The best performance or recognition may be determined based on the accuracy of the CNN solution when ran on a dataset. For example, the best performance or recognition may be determined based on the accuracy of the facial recognition from the quantized CNN.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Li by adding a processor for evaluating quantization level combinations as taught by Zivkovic.

The suggestion/motivation for combining the teachings of Li and Zivkovic would have been in order to enhance “existing embedded DSPs which are not specifically designed for CNN inference quite efficiently based on the quantization techniques…” (at column 5, line 17, Zivkovic). 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Zivkovic in order to obtain the specified claimed elements of Claim 20. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665